Citation Nr: 1002682	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-24 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
to include as secondary to service-connected disability. 

2.  Entitlement to an increased evaluation for residuals of a 
stress fracture of the left femoral neck, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1980 
to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In December 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

Initially, the Board notes that the veteran was sent VCAA 
notice in December 2005.  While that notice discussed 
secondary service connection in general it did not discuss 
the issue based on aggravation by a service connected 
disorder.  Neither has she been given notice as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran seeks service connection for a low back 
disability to include as secondary to service connected 
disability.  She has testified that the back disorder is due 
to her service-connected left hip disorder as well as that it 
is related to the inservice hip injury and she has also 
testified that her back disorder is aggravated by the 
service-connected hip disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that while 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute a single claim. Robinson v. Mansfield, 21 Vet. 
App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006).  She was examined by VA in January 2006.  The 
examiner concluded that the Veteran's lumbar spine disorder 
diagnosed as osteoarthritis of the lumbar spine is not likely 
related to her hip disease.  However, the examiner did not 
address whether the back disorder is aggravated by the 
service connected left hip disorder.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R.  § 3.159(c)(4) 
(2009).  Once VA undertakes the effort to provide an 
examination, an adequate one must be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).   

The Veteran also is claiming that a higher rating is 
warranted for her service connected left hip disorder, 
currently evaluated as 10 percent disabling under DC 5255.  
The record reflects that she was last examined by VA in 
November 2008.  The examiner reported that X-rays were 
normal; however prior X-rays have shown arthritis.  (See, VA 
X-rays of January 2006).  Additionally, the Veteran has 
complained of functional limitations due to weakness, 
fatigue, and pain.  She has testified that she has atrophy of 
her muscles due to her hip disorder.  Yet the November 2008 
examiner did not make any findings with respect to functional 
limitations.  The Veteran noted during her hearing before the 
undersigned that her hip disability had worsened since her 
last VA examination.  The United States Court of Appeals for 
Veterans Claims has held that when a Veteran alleges that a 
service-connected disability has worsened since he or she was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran also testified that she had been examined by VA 
about six months prior to her December 2009 hearing.  A 
record of that examination has not been associated with the 
claims file-the last VA examination in the file is dated in 
2008.  Further she has testified to ongoing treatment from a 
private examiner, Dr. Cubisin, including monthly pain 
injections and that she had undergone an MRI a few months 
prior to her hearing.  Records from that clinician are not in 
the file.  

The Board notes that the appellant has requested that if she 
is to be scheduled for an examination, she not be examined by 
the VA examiner who previously examined her.  The appellant 
is hereby notified that it is her responsibility to report 
for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2009).  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159, notify the veteran of what 
information and evidence are needed to 
substantiate her claim of entitlement 
to service connection for a low back 
disorder secondary to her service-
connected left hip disorder on the 
basis of aggravation, including but not 
limited to the amended provisions of 38 
C.F.R. § 3.310, effective from October 
10, 2006. See 71 Fed. Reg. 52744 
(2006).  The veteran must be notified 
of what portion of that evidence VA 
will secure, and what portion she must 
submit.  If requested, VA will assist 
her in obtaining records of treatment 
from private medical professionals, or 
other evidence, provided that she 
provides sufficient, identifying 
information and written authorization.

Such VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), an explanation as 
to the information or evidence needed 
to establish ratings and effective 
dates for the disabilities at issue , 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to her.  

2.  Obtain a copy of any VA examination 
report dated after November 2008 for 
the Veteran.  Any negative response 
should be noted in the file. 

3.  Contact the Veteran, and  provide her 
with a Form 21-4142  (Authorization and 
Consent to Release Information), and 
request that she identify any and all 
records, which have not been previously 
submitted, which would document any 
treatment for her left hip disability.  
The Veteran should specifically be 
invited to provide either the records 
from her private physician, Dr. Cubisin; 
or, a signed authorization form for VA to 
obtain these records on her behalf.  The 
RO should then take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the 
record. 

4.  Then arrange for a VA examination to 
be conducted by a specialist in 
orthopedics, who has not previously 
examined the Veteran in order to 
determine the nature and severity of the 
left hip disability and to offer an 
opinion as to the etiology of the 
Veteran's low back disorder.  All 
indicated testing should be conducted, 
including X-rays.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the report should state 
that it has been reviewed.  

As to the left hip disorder, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees.  
The examination report must specifically 
state that a goniometer was used to 
obtain the range of motion measurements.  
The examiner should also comment on the 
functional limitations, if any, caused by 
the Veteran's service-connected left hip 
disorder in light of the  provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner indicate if the 
service-connected disorder causes 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
severity of these manifestations, to 
include the effect if any or her ability 
to perform average employment in a civil 
occupation.  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence  and degree of, or 
absence of, muscle atrophy attributable 
to the service- connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

As to the lumbar spine disorder, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not that the lumbar 
spine disorder is due to or aggravated by 
the service connected left hip disorder.  

5.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


